917 So.2d 1033 (2006)
Robert PATTERSON, Appellant,
v.
James V. CROSBY, Jr., Appellee.
No. 1D04-5698.
District Court of Appeal of Florida, First District.
January 6, 2006.
*1034 Robert Patterson, appellant, pro se.
Charlie Crist, Attorney General, and Joy A. Stubbs, Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
Upon consideration of appellee's concession of error and motion for remand, we agree that the trial court erred by failing to address appellant's claim that he is entitled to relief from the order dismissing his petition for writ of mandamus because he was not furnished a copy of that order until after the time for seeking appellate review had expired. As we held in Brown v. State, 708 So.2d 1041 (Fla. 1st DCA 1998), the proper means for seeking a belated appeal in a civil matter where it is alleged that a copy of the trial court's order was not timely furnished to the party is to file a motion in the trial court under Florida Rule of Civil Procedure 1.540(b), requesting that the original order be set aside and a new order entered so that the right to seek appellate review may be preserved. See also, Powell v. Department of Corrections, 727 So.2d 1103 (Fla. 1st DCA 1999). Appellant's motion for relief from judgment alleged a facially valid claim in this regard, but that claim was not addressed in the trial court's order denying appellant's motion. Accordingly, that order is reversed and remanded with directions to consider appellant's claim that he is entitled to relief from the dismissal order on grounds that he was not furnished a copy of that order prior to the expiration of the time for invoking this court's appellate jurisdiction.
REVERSED and REMANDED.
KAHN, C.J., WEBSTER and POLSTON, JJ., concur.